Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
upper connector assembly in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The upper connector assembly, as an assembly for connecting, is interpreted as an electrical connector (it “can facilitate power supply of the light wave tube 13” as indicated in the specification). However, see the 112(b) rejection below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 2 recites “tightly clamped.” The term “tightly” is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what kind of clamping force would be required to constitute a “tightly” clamped fixture.
Claim 3 is rejected for its dependence on claim 2.
Claim 4 recites “the light wave tube just faces to the outer pot.” It is unclear what is meant by this limitation, which is being intepreted as “the light wave tube 
Claim 8 recites “upper connector assembly” which has been interpreted as an “electrical connector” based on the specification (it “can facilitate power supply of the light wave tube 13” as indicated in the specification). The upper connector assembly is indicated as element 11 in Figs. 1 and 2. However, with no further description in the specification, it is unclear exactly what structure is required by this limitation, as the parts in the drawing are not identified. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 2015/0020693 A1, hereinafter “French”) in view of Moon et al. (US 6936795 B1, hereinafter “Moon”) [as evidenced by Li (US 2014/0246419 A1)].
Regarding claim 1, French discloses a chicken roasting oven [10, Figs. 1-2, with the heating elements being shown in Figs. 4 and 9] capable of conducting multidimensional roasting [the intended use of the device, this is not given further patentable weight; however, French teaches that the device can be used for roasting, Par. 0006], comprising: 

    PNG
    media_image1.png
    678
    486
    media_image1.png
    Greyscale

a housing [12 and 18, together], 
a lid [50],
 an inner pot [“liner” 17] and 
an outer pot [“container” 14], 
wherein the inner pot is fixedly arranged in the housing [Fig. 2; it is fixedly arranged because it is intended to be stationary and not removed, see e.g. Par. 0045], 
the outer pot is placed in the inner pot [Fig. 2], 

    PNG
    media_image2.png
    457
    615
    media_image2.png
    Greyscale

strip-shaped heating elements [44a and 44b, together described as “heating element 44,” Fig. 9] are arranged on the inner side wall of the inner pot [Fig. 4 and Par. 0045: “the heating element 44 cam be disposed substantially circumferentially about the sidewall of the liner 17.”] and are connected end to end [Fig. 9 shows the two heating elements 44a and 44b being placed end to end and connected by wires at the ends, therefore connected end-to-end]
a sheet-shaped heating element [heating element 42, shown as sheet-shaped in Fig. 9] is arranged at the bottom of the inner pot [Fig. 4 and Par. 0045: “the heating element 42 can be disposed about the bottom of the liner 17.”], 
the lid can tightly cover the top end of the housing [Fig. 1 shows the lid capable of this], 

and the sheet-shaped heating element, the strip-shaped heating elements selection knob 104. See Fig. 10 and Pars. 0066-0067. The selection knob 104 communicates with the controller 110 to independently control switches 112 and 114, to operate one or both (Fig. 11)] and a power supply [the device, being powered (see e.g. Par. 0006), inherently requires a connection with a power supply. Furthermore, Fig. 9 shows a typical plug to be connected to a household outlet/AC power supply].
French fails to disclose the lid having a thermal insulation plate and a liner sequentially and fixedly arranged at the bottom end of the lid from top to bottom, a light wave tube is fixedly arranged at the bottom end of the liner, a screen covers the light wave tube (and the light wave tube also being connected to the multistage switch). 
Moon teaches, for a cooking oven [Fig. 1] having a lid [Fig. 5]: the lid having a thermal insulation plate [“mica sheet” 92, Fig. 5] and liner [86] sequentially and fixedly arranged at the bottom end of a lid from top to bottom [Fig. 1], a light wave tube [84, which emits infrared radiation and therefore can be considered a light wave tube] fixedly arranged at the bottom of the liner [Figs 3] and a screen [94] covering the light wave tube [Fig. 5]. 
The advantage of the lid having the light wave tube is that the lid allows for browning of the top of the food item [see Li Par. 0011 which describes the advantage of adding a heating element to a lid: such a lid “provides a top-browner cooking system…for browning chicken, turkey and other foodstuffs for cooking within a roasting oven having preexisting heating elements for applying heat to at least the sides and, alternatively, the bottom of such a roasting oven, but which does not provide a top-browner heating element for browning (i.e. to scorch slightly in cooking).”], while the liner helps both increase efficiency by reflecting more heat to the food itself, and protect the lid, the insulation plate thermally insulates the lid [Col. 4 lines 59-63] and the screen protects [Col. 4 line 30] the light wave tube from food. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of French by adding a lid with a light wave tube, liner, thermal insulation plate, and screen as taught by Moon in order to improve browning of the food while protecting the various elements in the lid.

    PNG
    media_image3.png
    748
    573
    media_image3.png
    Greyscale

Furthermore, one of ordinary skill would reasonably be apprised of the benefits of connecting the light wave tube to the multistage switch to which the other heating elements are connected, as claimed, in order to allow the heating elements to be controlled by the same controller.
Regarding claim 4, Moon further teaches a support [see annotated portion of Fig. 5, below] is fixedly arranged at the bottom end of the liner, the light wave tube is fixedly arranged Figs. 3 and 5], and the light wave tube just faces to the outer pot [Fig. 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified French by adding a support to support the light wave tube as taught by Moon because the support ensure that the light wave tube is securely held in place.

    PNG
    media_image4.png
    182
    418
    media_image4.png
    Greyscale

Regarding claim 6, French discloses the outer pot and the inner pot are detachably connected [Fig. 2 shows both the outer pot removed from the inner pot and that the outer pot rests in the inner pot without any fixtures fixing them together].
Regarding claim 7, French discloses a lifting handle is arranged at the top end of the top cover [Annotated Fig. 1, below].

    PNG
    media_image5.png
    553
    643
    media_image5.png
    Greyscale

Regarding claim 8, the modified French discloses the apparatus set forth above. Moon further teaches the lid is further provided with an upper connector assembly [electrical connector indicated in Annotated Fig. 5 below]. The purpose of the upper connector assembly is to safely connect the lid’s light wave tube to a power source (which may be in the pot or separate from the pot). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified French by adding an upper connector assembly to the lid as taught by Moon because it allows the heating element in the lid to be suitably connected to a power source.

    PNG
    media_image6.png
    287
    511
    media_image6.png
    Greyscale


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Moon as applied to claim 1 above and further in view of Lee (US 2007/0210060 A1).
Regarding claim 2, as best understood, French discloses the housing [12 and 18] comprises an outer housing [12] and a bottom cover [18], the bottom cover is fixedly connected with the inner pot [Fig. 2] as shown in Figs. 1 and 2, the lip of 17 extends over the top of outer housing 12 and thus the outer housing is “tightly” clamped between bottom cover 18 and inner pot 17]. French fails to teach the use of screws in the connection. However, Lee teaches an oven having a pan [10] which is connected to a base [16] through screws [screws N, Fig. 1] It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified French by using screws to connect the bottom cover to the inner pot, as taught by Lee, in order to ensure a tight latching connection between the two components.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Moon and Lee as applied to claim 2 above and further in view of Gaynor (US 2012/0223067 A1).
Regarding claim 3, French discloses, in Figs. 2 and 7, at least two 

    PNG
    media_image7.png
    494
    783
    media_image7.png
    Greyscale

French fails to disclose the number of feet, and only two feet are shown in the view in Fig. 7. However, Gaynor teaches “several” feet 28 [Par. 0021] being fixedly arranged at the bottom end of the bottom cover, with Fig. 8 showing at least three feet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of French by substituting the at least three feet of Gaynor for the unknown number of feet in French because it amounts to a simple substitution of the feet of Gaynor for the feet of French with predictable results (the container will be stably supported).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Moon as applied to claim 1 above and further in view of Hlava et al. (US 6274847 B1, hereinafter “Hlava”).
Regarding claim 5, French discloses a rack [“roasting rack” as one of the accessories usable with the device, Par. 0006]. French fails to show the roasting rack in use. However, Hlava teaches, in an oven [Fig. 5], a rack [17] arranged in the outer pot [16], and the rack and the outer pot are detachably connected [Col. 3 lines 61-64 describe the rack as “removable”]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of the modified French by configuring the rack to be removably arrange din the outer pot as taught by Hlava in order to allow the rack to support food when desired and be removed when not [Hlava Col. 3 lines 60-65].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 2015/0122136 A1) teaches a chicken roasting oven.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761